Citation Nr: 0704037	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-11 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed 
headaches.  

2.  Whether new and material evidence has been received 
to reopen the claim of service connection for an 
innocently acquired psychiatric disorder, including 
depression.  

3.  Entitlement to service connection for a claimed 
cervical spine disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
April 1982.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
agency of original jurisdiction.  

In a March 1995 rating decision, the RO& IC denied the 
veteran's claim of service connection for the residuals 
of a head injury.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was 
not received with which to initiate an appeal.  
Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1994).  

In April 2001, the veteran requested that his claim for 
service connection for the residuals of a head injury be 
reopened.  

By a rating action in August 2001, the RO&IC found that 
the veteran had not submitted new and material evidence 
to reopen his claim of service connection for the 
residuals of a head injury, including lacerations and 
headaches.  Again, the veteran did not appeal that 
decision, and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).  
Despite that decision, the RO&IC had not previously 
considered the issue of service connection for headaches.  

In May 2003, the RO&IC received the veteran's current 
claim for service connection for headaches.  

In October 2003, the RO&IC found that the veteran had 
submitted new and material evidence in support of that 
claim.  Therefore, the RO&IC reviewed the claim on a de 
novo basis.  However, despite such review, the RO&IC 
continued to deny the claim of service connection for 
headaches.  

In any event, because the RO&IC did not consider the 
issue of service connection for headaches in its March 
1995, there was no question of finality attributable to 
that decision.  

Accordingly, the Board will review the issue of service 
connection for headaches on a de novo basis.  Such action 
results in no prejudice to the veteran, as a de novo 
review has already been considered by the RO&IC and 
involves the widest possible scope of review.  

In its March 1995 rating action, the RO&IC also denied 
service connection for major depression.  In so doing, it 
considered the possibility of service connection for 
neuropsychiatric disability in general.  

Neuropsychiatric disability includes anxiety; and 
therefore, the Board finds that the current issue of 
service connection for anxiety was effectively subsumed 
in the March 1995 decision.  

By a rating action in August 2001, the RO&IC confirmed 
and continued the denial of service connection for 
neuropsychiatric disability.  Again, that decision became 
final, when the veteran did not initiate an appeal.  Id.

In May 2003, the RO received the veteran's request to 
reopen his claim of service connection for psychiatric 
disability, including anxiety and depression.  

In its July 2003 rating action, the RO&IC properly 
considered the inherent question of finality with respect 
to the issue of service connection for major depression.  

However, it considered the issue of service connection 
for anxiety on a de novo basis.  Because that issue had, 
effectively, been subsumed in the March 1995 decision, 
the question of finality will be considered with respect 
to that issue below.  

In September 2006, the Board received a partial record 
from the veteran, which raised the possibility of a claim 
for service connection for cognitive impairment, the 
residual of a head injury.  That claim has not been 
certified to the Board on appeal nor has it otherwise 
been developed for appellate purposes.  

Therefore, the Board has no jurisdiction over that claim 
and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  It is 
referred to the RO, however, for appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested headaches 
in service or for many years thereafter. 

2.  The currently demonstrated headaches are not shown to 
be due to a documented automobile accident or other event 
or incident of the veteran's service.  

2.  In an unappealed rating decision, dated in August 
2001, the RO found that new and material evidence had not 
been submitted to reopen the claim of service connection 
for psychiatric disability, including anxiety and 
depression.  

3.  The evidence associated with the record since the 
August 2001 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the claim.  

4.  The veteran is not shown to have manifested 
complaints or findings of a cervical spine disorder in 
service or for many years thereafter.  

5.  The currently demonstrated cervical spine disorder, 
diagnosed primarily as arthritis, is not shown to be due 
to a documented automobile accident or other event or 
incident of the veteran's service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by headaches, is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  

2.  New and material evidence has not been received to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder, including anxiety and 
depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

3.  The veteran's cervical spine disability manifested by 
arthritis is not due to disease or injury that was 
incurred in or aggravated by service, nor may arthritis 
be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of service connection for the residuals of 
a head injury, psychiatric disability, and cervical spine 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In May 2003, the RO&IC informed the veteran that in order 
to establish service connection for a particular 
disability, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between 
the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The RO&IC notified the veteran and his representative of 
the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the claims of service connection for 
headaches and for psychiatric disability, including 
depression, the RO&IC noted that it had previously denied 
service connection for those claims, the last time in 
August 2001.  

Therefore, the RO&IC notified the veteran that in order 
to successfully reopen a previously and finally 
disallowed claim, he had to present evidence which was 
new and material.  The RO&IC went on to explain what 
constituted new and material evidence.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  

Despite the foregoing, the RO&IC noted that it was 
ultimately the veteran's responsibility to make sure that 
it received all of the requested records which weren't in 
possession of the Federal government.  

The RO&IC told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

In addition, the Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) notified the 
veteran and his representative of the evidence which had 
been obtained in support of the veteran's appeal.  

Moreover, the SOC and SSOC notified the veteran of the 
deficiencies in the evidence in the previous denial and 
stated why the additional evidence submitted by the 
veteran had not satisfied those deficiencies.  

Thereafter, the veteran had a hearing at the RO&IC and 
additional development of the record was accomplished.  
The RO&IC then considered the veteran's claim in light of 
the entire record, including the additional evidence and 
argument.  

The Board is also aware of the considerations of the 
United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (March 3, 2006), regarding the need for 
notification that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  

Where, as here, service connection for a particular 
disability is denied, no disability rating or effective 
date is assigned.  Therefore, the absence of such 
notification is not prejudicial in this case.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  

In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support any of his claims.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of service 
connection for the residuals of head injury, including 
lacerations and headaches; psychiatric disability, and 
cervical spine disability.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  



II.  Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown 
to a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  



A.  Residuals of a Head Injury

The relevant evidence on file includes the veteran's 
service medical records; records and reports reflecting 
the veteran's treatment by VA from March 1984 to 
November 2000; the report of the veteran's VA 
hospitalization from September to November 1994; 
statements from M. S., P. E., and W. J. J., Jr., received 
in June 2000; a report from R. M.-E., M.D., dated in 
April 2001; and the reports of VA examinations performed 
in May 2005 and July 2005.  

During his hearing in March 2005, the veteran testified 
that his headaches were the result of head injuries 
sustained in a 1982 automobile accident in service and a 
slip and fall while stationed in Germany.  

However, the veteran's service medical records are 
completely negative for any evidence of treatment for 
injuries sustained in a motor vehicle accident or any 
documentation of headaches.  

Although the service medical records do show that the 
veteran sustained a laceration and hematoma below his 
right eight eye, as the result of fall in March 1982, no 
residual disability was reported, either during the 
remainder of service or during his service separation 
examination.  

The claimed residuals of a head injury, including 
headaches, were diagnosed initially in 1986, several 
years after the veteran's separation from service.  

While the veteran has complained of headaches since that 
time, there is no objective evidence that they are the 
result of a head injury in service.  Indeed, the veteran 
has no associated scarring and reports of MRI's of the 
brain, performed in December 1999 and January 2000, are 
negative for any abnormalities, let alone the residuals 
of a head injury.  

In November 2000, a VA physician indicated that the 
veteran has had headaches since a motor vehicle accidents 
in the 1980's; however, there is no competent evidence of 
record that the claimed accidents had actually occurred.  

For example, in January 2000 and April 2001, the veteran 
reported that the motor vehicle accident had taken place 
in Germany.  However, during his hearing, he testified 
that the automobile accident in service had occurred at 
Fort Bliss, Texas.  

During his hearing, the veteran further testified that 
that he could not remember the names of the other two 
occupants of the vehicle and that the accident was never 
reported to the authorities.  He also testified that 
despite the fact that he had sustained a head injury, he 
had not sought any medical treatment.  

In fact, the veteran did not report the history of the 
motor vehicle accident until at least 1987, when he 
received VA treatment for headaches.  

As noted, the service medical records do show that in 
March 1982, he sustained a laceration and hematoma under 
his right eye when he fell into a door.  However, there 
is no competent evidence of record that such injury 
resulted in any residual disability.  

In May 2005, following a VA neurologic examination, the 
examiner concluded that it was at least as likely as not 
that the veteran's headaches had started in service.  He 
stated that he had reviewed the claims file and based his 
conclusion, in part, on documentation of headaches in 
service.  

As noted above, however, the veteran's service medical 
records are completely negative for any complaints or 
clinical findings of headaches.  Therefore, the Board 
finds the examiner's opinion to be based on a false 
predicate.  

By its very nature, such an opinion cannot be considered 
competent evidence of service connection.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458 (1993) (A medical 
opinion based upon an inaccurate factual premise has no 
probative value.).  

Moreover, following a VA examination in July 2005, an 
alternative etiology for the veteran's headaches was set 
forth.  The examiner stated that the veteran's history of 
headaches was at least as likely as not attributable to 
arthritis in the veteran's cervical spine.  

In any event, the foregoing contradictions, inaction, 
lapses of memory, and lack of competent, corroborating 
evidence tend to undermine the veteran's credibility with 
respect to the claim that his headaches are the result of 
an event in service.  Accordingly, service connection for 
headaches, is denied.  


B.  New and Material

As noted, this is not the veteran's first claim of 
service connection for psychiatric disability, including 
anxiety and depression.  

When that claim was last before the RO&IC in August 2001, 
the evidence consisted of the veteran's service medical 
records; records and reports reflecting the veteran's 
treatment by VA from March 1984 to November 2000; the 
report of the veteran's VA hospitalization from September 
to November 1994; statements from M. S., P. E., and W. J. 
J., Jr., received in June 2000; and a report from R. M.-
E., M.D., dated in April 2001.  

Such evidence showed that the veteran's psychiatric 
disability, diagnosed as depression was first manifested 
during his treatment by VA in February 1999.  

At that time the veteran was referred to the Mental 
Hygiene Clinic.  However, there was no competent evidence 
on file that his psychiatric disability, diagnosed as 
depression, was in any way related to service.  
Accordingly, service connection was denied.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was 
not received with which to initiate an appeal.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.1103.  

The veteran now requests that VA reopen his claim of 
service connection for neuropsychiatric disability, 
including anxiety and depression.

Generally, a claim which has been denied by the RO&IC may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105.  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the VA shall reopen 
the claim and review the former disposition of the claim.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, 
the Board may then proceed to evaluate the merits of the 
claim but only after insuring that the duty to assist the 
veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the RO&IC's August 
2001 decision consists of VA records reflecting the 
veteran's treatment from November 2000 to May 2001; the 
transcript of the veteran's hearing at the RO&IC in March 
2005; and reports of VA examinations performed in May and 
July 2005, as well as an addendum dated in August 2005.  

While new in the sense that it has not previously been 
before VA, the additional evidence is not material as it 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for 
psychiatric disability.  Rather, it shows no more than 
continuing psychiatric treatment since November 2000.  As 
such, it is essentially cumulative in nature.  

Even when considered with the evidence previously on 
file, the additional evidence does not fill the deficits 
in the evidence which existed in August 2001.  That is, 
it does provide competent evidence of a nexus between the 
veteran's current psychiatric disability, including 
anxiety and depression and service.  Therefore, it is not 
sufficient to reopen the claim of service connection.  


C.  Cervical Spine

The veteran's service medical records are negative for 
any complaints or clinical findings of cervical spine 
disability.  

Such disability was not manifested until May 2002, when 
the veteran was treated by VA, in part, for complaints of 
neck pain.  The X-ray studies confirmed the presence of 
arthritis, and the veteran reported that such disability 
was due to a fall and a motor vehicle accident in 
service.  

However, there is no competent evidence of record that 
the cervical spine arthritis is related to a fall in 
service.  

In May 2005, following the VA neurologic examination, the 
examiner concluded that it was as likely as not that the 
arthritis in the veteran's cervical spine started in 
service as a result of a motor vehicle accident.  

As above, such a conclusion is based on the false factual 
predicate that there was competent evidence of such an 
accident.  Absent such evidence, the VA examiner's 
conclusion is of no probative value.  Reonal.  

Absent any competent evidence of a relationship between 
the veteran's service and his current arthritis of the 
cervical spine, the veteran cannot meet the criteria for 
service connection for that disorder.  Accordingly, 
service connection is denied.  



ORDER

Service connection for headaches is denied.  

As new and material evidence has not been submitted to 
reopen the claim of service connection for psychiatric 
disability, including anxiety and depression, the appeal 
to this extent is denied.  

Service connection for cervical spine disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


